UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 3 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-15759 CLECO CORPORATION (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-1445282 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code: (318) 484-7400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $1.00 par value, and associated rights to purchase Preferred Stock New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: Title of each class 4.50% Cumulative Preferred Stock, $100 Par Value Convertible Cumulative Preferred Stock, $100 Par Value, Series of 1991 Commission file number 1-05663 CLECO POWER LLC (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-0244480 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code: (318) 484-7400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered 6.52% Medium-Term Notes due 2009 New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: Title of each class Membership Interests Cleco Power LLC, a wholly owned subsidiary of Cleco Corporation, meets the conditions set forth in General Instruction (I)(1)(a) and (b) of Form 10-K and is therefore filing this Form 10-K with the reduced disclosure format. Indicate by check mark if Cleco Corporation is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yesx No Indicate by check mark if Cleco Power LLC is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes Nox Indicate by check mark if the Registrants are not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes Nox Indicate by check mark whether the Registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports) and (2) have been subject to such filing requirements for the past 90 days. YesxNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of each of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether Cleco Corporation is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer xAccelerated filerNon-accelerated filer Indicate by check mark whether Cleco Power LLC is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filerNon-accelerated filer x Indicate by check mark whether the Registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act) Yes No x The aggregate market value of the Cleco Corporation voting stock held by non-affiliates was $1,109,278,425 as of the last business day of Cleco Corporation’s most recently completed second fiscal quarter, based on a price of $23.25 per common share, the closing price of Cleco Corporation’s common stock as reported on the New York Stock Exchange on such date. Cleco Corporation’s Cumulative Preferred Stock is not listed on any national securities exchange, nor are prices for the Cumulative Preferred Stock quoted on any national automated quotation system; therefore, its market value is not readily determinable and is not included in the foregoing amount. CLECO CORPORATION CLECO POWER 2006 FORM 10-K/A (Continuation of cover page) As of February 1, 2007, there were 57,666,100 outstanding shares of Cleco Corporation’s Common Stock, par value $1.00 per share. As of February 1, 2007, all of Cleco Power’s Membership Interests were owned by Cleco Corporation. DOCUMENTS INCORPORATED BY REFERENCE Portions of Cleco Corporation’s definitive Proxy Statement relating to its Annual Meeting of Shareholders to be held on April 20, 2007, are incorporated by reference into Part III herein. EXPLANATORY NOTE This combined Form 10-K/A is separately filed by Cleco Corporation and Cleco Power. Information in this filing relating to Cleco Power is filed by Cleco Corporation and separately by Cleco Power on its own behalf. Cleco Power makes no representation as to information relating to Cleco Corporation (except as it may relate to Cleco Power) or any other affiliate or subsidiary of Cleco Corporation. This combined Form 10-K/A amends (i) Cleco Corporation’s 2006 Annual Report on Form 10-K filed with the Securities and Exchange Commission (the “SEC”) on February 27, 2007 (the “Original Cleco Corporation 10-K”), as amended by Cleco Corporation’s Form 10-K/A (Amendment No. 1) filed with the SEC on April 2, 2007 (the “Amended 10-K”) and Cleco Corporation’s Form 10-K/A (Amendment No. 2) filed with the SEC on June 26, 2007, and (ii) Cleco Power’s 2006 Annual Report on Form 10-K filed with the SEC on February 27, 2007 (the “Original Cleco Power 10-K,” and together with the Original Cleco Corporation 10-K, the “Original Combined Form 10-K,” and as amended by the Amended 10-K, the “Combined Form 10-K”), as amended by Cleco Power’s Form 10-K/A (Amendment No. 1) filed with the SEC on June 26, 2007, and is being filed solely to correct the Section 302 and 906 certifications filed as Exhibits thereto.Accordingly, the Registrants are filing new currently dated Section 302 and 906 certifications attached as Exhibits 31.1, 31.2, 31.3, 31.4, 32.1, 32.2, 32.3 and 32.4.No other changes were made to the Combined Form 10-K. This combined Form 10-K/A does not reflect events occurring after the filing of the Original Combined Form 10-K, and does not modify or update the disclosures in any way other than as required to reflect the amendments as described above and set forth herein. This combined Form 10-K/A should be read in its entirety as it pertains to each respective Registrant.The Notes to the Financial Statements for the Registrants and certain other sections of this combined Form 10-K/A are combined. 2 CLECO CORPORATION CLECO POWER 2006 FORM 10-K/A TABLE OF CONTENTS PAGE GLOSSARYOF TERMS 4 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS 6 PART I ITEM 1. Business General 8 Operations 8 Regulatory Matters, Industry Developments, and Franchises 13 Environmental Matters 15 ITEM 1A. Risk Factors 18 ITEM 1B. Unresolved Staff Comments 24 ITEM 2. Properties 24 ITEM 3. Legal Proceedings 24 ITEM 4. Submission of Matters to a Vote of Security Holders 25 Board of Directors of Cleco 25 Executive Officers of Cleco 26 PART II ITEM 5. Market for Registrants’ Common Equity, Related Stockholder Matters and Cleco Corporation’s Purchases of Equity Securities 28 ITEM 6. Selected Financial Data 29 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 58 ITEM 8. Financial Statements and Supplementary Data 60 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 116 ITEM 9A. Controls and Procedures 116 ITEM 9B. Other Information 116 PART III ITEM 10. Directors, Executive Officers and Corporate Governance of the Registrants 117 ITEM 11. Executive Compensation 117 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 118 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 118 ITEM 14. Principal Accountant Fees and Services 118 PART IV ITEM 15. Exhibits and Financial Statement Schedules 119 Schedule I -Financial Statements of Cleco Corporation 125 Schedule II -Valuation and Qualifying Accounts of Cleco Corporation and Cleco Power 131 Schedule III -Financial Statements of Cleco Evangeline LLC 133 Schedule IV -Financial Statements of Perryville Energy Partners, L.L.C. 154 Schedule V -Consolidated Financial Statements of Acadia Power Partners, LLC and Subsidiary 173 Signatures 189 3 CLECO CORPORATION CLECO POWER 2006 FORM 10-K/A GLOSSARY OF TERMS References in this filing, including all items in Parts I, II, III, and IV, to “Cleco” mean Cleco Corporation and its subsidiaries, including Cleco Power, and references to “Cleco Power” mean Cleco Power LLC, unless the context clearly indicates otherwise. Additional abbreviations or acronyms used in this filing, including all items in Parts I, II, III, and IV are defined below: ABBREVIATION OR ACRONYM DEFINITION 401(k) Plan Cleco Power 401(k) Savings and Investment Plan Acadia Acadia Power Partners, LLC and its 1,160-MW combined-cycle, natural gas-fired power plant near Eunice, Louisiana, 50% owned by APH and 50% owned by a subsidiary of Calpine AFUDC Allowance for Funds Used During Construction Amended EPC Contract Amended and Restated EPC Contract between Cleco Power and Shaw Constructors, Inc., executed on May 12, 2006, to engineer, design, and construct Rodemacher Unit 3. APB Accounting Principles Board APB Opinion No. 12 Omnibus Opinion-1967 APB Opinion No. 18 The Equity Method of Accounting for Investments in Common Stock APB Opinion No. 25 Accounting for Stock Issued to Employees APB Opinion No. 29 Accounting for Nonmonetary Transactions APH Acadia Power Holdings LLC, a wholly owned subsidiary of Midstream ARB Accounting Research Bulletin ARB No. 51 Consolidated Financial Statements ARO Asset Retirement Obligation Attala Attala Transmission LLC, a wholly owned subsidiary of Midstream. Effective February 1, 2007, Midstream transferred all of its membership interest in Attala to Cleco Corporation. Calpine Calpine Corporation Calpine Debtors Calpine, CES, and certain other Calpine subsidiaries Calpine Debtors Bankruptcy Court U.S. Bankruptcy Court for the Southern District of New York Calpine Tolling Agreements Capacity Sale and Tolling Agreements between Acadia and CES which was suspended in March 2006 CCN Certificate of Public Convenience and Necessity CES Calpine Energy Services, L.P. CLE Intrastate CLE Intrastate Pipeline Company LLC, a wholly owned subsidiary of Midstream Cleco Energy Cleco Energy LLC, a wholly owned subsidiary of Midstream Compliance Plan The three-year plan included in the Consent Agreement in FERC Docket IN03-1-000 Consent Agreement Stipulation and Consent Agreement, dated as of July 25, 2003, between Cleco and the FERC Staff DHLC Dolet Hills Lignite Company, LLC, a wholly owned subsidiary of SWEPCO Diversified Lands Diversified Lands LLC, a wholly owned subsidiary of Cleco Innovations LLC, a wholly owned subsidiary of Cleco Corporation EITF Emerging Issues Task Force of the FASB EITF No. 04-13 Accounting for Purchases and Sales of Inventory with the Same Counterparty EITF No. 06-3 How Taxes Collected from Customers and Remitted to Governmental Authorities Should Be Presented in the Income Statement (That Is, Gross Versus Net Presentation) EITF No. 06-4 Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements EITF No. 06-5 Accounting for Purchases of Life Insurance-Determining the Amount That Could Be Realized in Accordance with FASB Technical Bulletin No. 85-4 Entergy Entergy Corporation Entergy Gulf States Entergy Gulf States, Inc. Entergy Louisiana Entergy Louisiana, Inc. Entergy Mississippi Entergy Mississippi, Inc. Entergy Services Entergy Services, Inc., as agent for Entergy Louisiana and Entergy Gulf States EPA United States Environmental Protection Agency EPC Engineering, Procurement, and Construction ERO Electric Reliability Organization ESOP Cleco Corporation Employee Stock Ownership Plan ESPP Cleco Corporation Employee Stock Purchase Plan Evangeline Cleco Evangeline LLC, a wholly owned subsidiary of Midstream, and its 775-MW combined-cycle, natural gas-fired power plant located in Evangeline Parish, Louisiana Evangeline Tolling Agreement Capacity Sale and Tolling Agreement between Evangeline and Williams which expires in 2020 FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation No. 4 CLECO CORPORATION CLECO POWER 2006 FORM 10-K/A ABBREVIATION OR ACRONYM DEFINITION FIN 45 Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness to Others FIN 46R Consolidation of Variable Interest Entities - an Interpretation of Accounting Research Bulletin No. 51 (revised December 2003) FIN 47 Accounting for Conditional Asset Retirement Obligations - an interpretation of FASB Statement No. 143 FIN 48 Accounting for Uncertainty in Income Taxes - an Interpretation of FASB Statement No. 109 FSP FASB Staff Position FSP No. FIN 46R-6 Determining the Variability to Be Considered in Applying FASB Interpretation No. 46R FSP SFAS No. 106-2 Accounting and Disclosure Requirements Related to the Medicare Prescription Drug, Improvement and Modernization Act of 2003 FSP SFAS 123(R)-1 Classification and Measurement of Freestanding Financial Instruments Originally Issued in Exchange for Employee Services under FASB Statement No. 123(R) FSP SFAS 123(R)-5 Amendment of FASB Staff Position FAS 123(R)-1 FSP SFAS 123(R)-6 Technical Corrections of FASB Statement No. 123(R) GDP-IPD Gross Domestic Product - Implicit Price Deflator Generation Services Cleco Generation Services LLC, a wholly owned subsidiary of Midstream ICT Independent Coordinator of Transmission Interconnection Agreement Interconnection Agreement and Real Estate Agreement between Attala and Entergy Mississippi IRP Integrated Resource Planning kWh Kilowatt-hour(s) as applicable LDEQ Louisiana Department of Environmental Quality LIBOR London Inter-Bank Offer Rate Lignite Mining Agreement Dolet Hills Mine Lignite Mining Agreement, dated as of May 31, 2001 LPSC Louisiana Public Service Commission LTICP Cleco Corporation Long-Term Incentive Compensation Plan MAEM Mirant Americas Energy Marketing, LP MAI Mirant Americas, Inc., a wholly owned subsidiary of Mirant Marketing & Trading Cleco Marketing & Trading LLC, a wholly owned subsidiary of Midstream Midstream Cleco Midstream Resources LLC, a wholly owned subsidiary of Cleco Corporation Mirant Mirant Corporation Mirant Debtors Mirant, MAEM, MAI, and certain other Mirant subsidiaries Mirant Debtors Bankruptcy Court U.S. Bankruptcy Court for the Northern District of Texas, Ft. Worth Division MMBtu Million British thermal units Moody’s Moody’s Investors Service MW Megawatt(s) as applicable MWh Megawatt-hour(s) as applicable NOPR Notice of Proposed Rulemaking Not meaningful A percentage comparison of these items is not statistically meaningful because the percentage difference is greater than 1,000%. NOx Nitrogen oxides PEH Perryville Energy Holdings LLC, a wholly owned subsidiary of Midstream. Perryville Perryville Energy Partners, L.L.C., a wholly owned subsidiary of PEH, which retained ownership of the plant-related transmission assets following the sale of its 718-MW, natural gas-fired power plant (sold to Entergy Louisiana on June 30, 2005) near Perryville, Louisiana. Effective February 1, 2007, PEH transferred all of its membership interest in Perryville to Cleco Corporation. Perryville and PEH Bankruptcy Court U.S. Bankruptcy Court for the Western District of Louisiana, Alexandria Division Perryville Tolling Agreement Capacity Sale and Tolling Agreement between Perryville and MAEM Power Purchase Agreement Power Purchase Agreement, dated as of January 28, 2004, between Perryville and Entergy Services Registrant(s) Cleco Corporation and Cleco Power RFP Request for Proposal Rodemacher Unit 3 A 600-MW solid fuel generating unit under construction by Cleco Power at its existing Rodemacher plant site in Boyce, Louisiana. RSP Rate Stabilization Plan RTO Regional Transmission Organization SAB No. 108 Staff Accounting Bulletin No. 108 Sale Agreement Purchase and Sale Agreement, dated as of January 28, 2004, between Perryville and Entergy Louisiana SEC Securities and Exchange Commission Senior Loan Agreement Construction and Term Loan Agreement, dated as of June 7, 2001, between Perryville and KBC Bank N.V., as Agent Bank SERP Cleco Corporation Supplemental Executive Retirement Plan SFAS Statement of Financial Accounting Standards SFAS No. 13 Accounting for Leases SFAS No. 29 Determining Contingent Rentals SFAS No. 71 Accounting for the Effects of Certain Types of Regulation SFAS No. 87 Employers’ Accounting for Pensions SFAS No. 94 Consolidation of All Majority Owned Subsidiaries 5 CLECO CORPORATION CLECO POWER 2006 FORM 10-K/A ABBREVIATION OR ACRONYM DEFINITION SFAS No. 95 Statement of Cash Flows SFAS No. 106 Employers’ Accounting for Postretirement Benefits Other Than Pensions SFAS No. 109 Accounting for Income Taxes SFAS No. 123 Accounting for Stock-Based Compensation SFAS No. 123(R) Share-Based Payment (revised 2004) SFAS No. 131 Disclosures about Segments of an Enterprise and Related Information SFAS No. 133 Accounting for Derivative Instruments and Hedging Activities SFAS No. 140 Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities SFAS No. 143 Accounting for Asset Retirement Obligations SFAS No. 144 Accounting for the Impairment or Disposal of Long-Lived Assets SFAS No. 149 Amendment of Statement 133 on Derivative Instruments and Hedging Activities SFAS No. 155 Accounting for Certain Hybrid Financial Instructions - an amendment of FASB Statements No. 133 and 140 SFAS No. 156 Accounting for Servicing of Financial Assets - an amendment of FASB Statement No. 140 SFAS No. 157 Fair Value Measurements SFAS No. 158 Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of FASB Statements No. 87, 88, 106, and 132(R) Shaw Shaw Contractors, Inc., a subsidiary of The Shaw Group Inc. SO2 Sulfur dioxide SPP Southwest Power Pool Subordinated Loan Agreement Subordinated Loan Agreement, dated as of August 23, 2002, between Perryville and MAI Support Group Cleco Support Group LLC, a wholly owned subsidiary of Cleco Corporation SWEPCO Southwestern Electric Power Company Teche Teche Electric Cooperative, Inc. VaR Value-at-risk Williams Williams Power Company, Inc. DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K includes “forward-looking statements” about future events, circumstances, and results. All statements other than statements of historical fact included in this Annual Report are forward-looking statements, including, without limitation, statements regarding the construction, timing and cost of Rodemacher Unit 3, future capital expenditures, and future environmental regulations. Although the Registrants believe that the expectations reflected in such forward-looking statements are reasonable, such forward-looking statements are based on numerous assumptions (some of which may prove to be incorrect) and are subject to risks and uncertainties that could cause the actual results to differ materially from the Registrants’ expectations. In addition to any assumptions and other factors referred to specifically in connection with these forward-looking statements, the following list identifies some of the factors that could cause the Registrants’ actual results to differ materially from those contemplated in any of the Registrants’ forward-looking statements: § Factors affecting utility operations, such as unusual weather conditions or other natural phenomena; catastrophic weather-related damage (such as hurricanes and other storms); unscheduled generation outages; unanticipated maintenance or repairs; unanticipated changes to fuel costs, cost of and reliance on natural gas as a component of Cleco’s generation fuel mix and their impact on competition and franchises, fuel supply costs or availability constraints due to higher demand, shortages, transportation problems or other developments; environmental incidents; or power transmission system constraints; § Cleco Corporation’s holding company structure and its dependence on the earnings, dividends, or distributions from its subsidiaries to meet its debt obligations and pay dividends on its common stock; § Cleco Power’s ability to construct, operate, and maintain, within its projected costs (including financing) and timeframe, Rodemacher Unit 3, in addition to any other self-build projects identified in future IRP and RFP processes; § Dependence of Cleco Power for energy from sources other than its facilities and the uncertainty of future long-term sources of such additional energy; § Nonperformance by and creditworthiness of counterparties under tolling, power purchase, and energy service agreements, or the restructuring of those agreements, including possible termination; § Outcome of the Calpine Debtors bankruptcy filing and its effect on agreements with Acadia; § The final amount of storm restoration costs and storm reserve, if any, approved by the LPSC and the method through which such amounts can be recovered from Cleco Power’s customers; § The final amount of recoverable lignite costs, as approved by the LPSC, that are currently deferred by Cleco Power; 6 CLECO CORPORATION CLECO POWER 2006 FORM 10-K/A § Regulatory factors such as changes in rate-setting policies, recovery of investments made under traditional regulation, the frequency and timing of rate increases or decreases, the results of periodic fuel audits, the results of IRP and RFP processes, the formation of RTOs and ICTs, and the establishment by an ERO of reliability standards for bulk power systems and compliance with these standards by Cleco Power, Acadia, Attala, Evangeline, and Perryville; § Financial or regulatory accounting principles or policies imposed by the FASB, the SEC, the Public Company Accounting Oversight Board, the FERC, the LPSC or similar entities with regulatory or accounting oversight; § Economic conditions, including the ability of customers to continue paying for high energy costs, related growth and/or down-sizing of businesses in Cleco’s service area, monetary fluctuations, changes in commodity prices, and inflation rates; § Credit ratings of Cleco Corporation, Cleco Power, and Evangeline; § Changing market conditions and a variety of other factors associated with physical energy, financial transactions, and energy service activities, including, but not limited to, price, basis, credit, liquidity, volatility, capacity, transmission, interest rates, and warranty risks; § Acts of terrorism; § Availability or cost of capital resulting from changes in Cleco’s business or financial condition, interest rates, or market perceptions of the electric utility industry and energy-related industries; § Employee work force factors, including work stoppages and changes in key executives; § Legal, environmental, and regulatory delays and other obstacles associated with mergers, acquisitions, capital projects, reorganizations, or investments in joint ventures; § Costs and other effects of legal and administrative proceedings, settlements, investigations, claims and other matters; § Changes in federal, state, or local legislative requirements, such as the adoption of the Energy Policy Act of 2005, and changes in tax laws or rates, regulating policies or environmental laws and regulations; and § Ability of Cleco Power to recover, from its retail customers, the costs of compliance with environmental laws and regulations. For additional discussion of these factors and other factors that could cause actual results to differ materially from those contemplated in the Registrants’ forward-looking statements, please read Item 1A, “Risk Factors” and Part II, Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Cleco Power — Significant Factors Affecting Cleco Power” and “— Midstream — Significant Factors Affecting Midstream,” located within this Annual Report. All subsequent written and oral forward-looking statements attributable to the Registrants or persons acting on their behalf are expressly qualified in their entirety by the factors identified above. The Registrants undertake no obligation to update any forward-looking statements, whether as a result of changes in actual results, changes in assumptions, or other factors affecting such statements. 7 CLECO CORPORATION CLECO POWER 2006 FORM 10-K/A PART I ITEM 1.BUSINESS GENERAL Cleco Corporation was incorporated on October 30, 1998, under the laws of the State of Louisiana. Cleco Corporation is a public utility holding company which holds investments in several subsidiaries, including Cleco Power and Midstream, which are its operating business segments. Cleco Corporation, subject to certain limited exceptions, is exempt from regulation as a public utility holding company pursuant to provisions of the Public Utility Holding Company Act of 2005, which became effective in early 2006. Cleco Power’s predecessor was incorporated on January2, 1935, under the laws of the State of Louisiana. Cleco Power was organized on December 12, 2000. Cleco Power is an electric utility engaged principally in the generation, transmission, distribution and sale of electricity within Louisiana. Cleco Power is regulated by the LPSC and the FERC, among other regulators, which determine the rates Cleco Power can charge its customers. Cleco Power serves approximately 268,000 customers in 104 communities in central and southeastern Louisiana. Cleco Power’s operations are described below in the consolidated description of Cleco’s business segments. Midstream, organized effective September 1, 1998, under the laws of the State of Louisiana, is a merchant energy subsidiary that owns and operates a merchant generation station, invests in a joint venture that owns and operates a merchant generation station, and owns and operates transmission interconnection facilities. On January 22, 2007, the FERC approved the transfer of the ownership interests of Midstream’s transmission interconnection facilities to Cleco Corporation. The transfer was effective February 1, 2007. For additional information, see Part II, Item 8, “Financial Statements and Supplementary Data — Notes to the Financial Statements — Note 24 — Subsequent Events — Organizational Change.” At December 31, 2006, Cleco employed 1,167 people. Cleco’s mailing address is P.O. Box 5000, Pineville, Louisiana 71361-5000, and its telephone number is (318)484-7400. Cleco’s homepage on the Internet is located at http://www.cleco.com. Cleco Corporation’s and Cleco Power’s Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and other filings with the SEC are available, free of charge, through Cleco’s website after those reports or filings are filed electronically with or furnished to the SEC. Cleco’s corporate governance guidelines, code of business conduct, ethics and business standards, and the charters of its board of directors’ audit, compensation, executive, finance, nominating/governance and qualified legal compliance committees are available on its website and available in print to any shareholder upon request. Cleco’s filings also can be obtained at the SEC’s Public Reference Room at treet, NE, Room 1580, Washington, DC 20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. Cleco’s electronically filed reports also can be obtained on the SEC’s Internet site located at http://www.sec.gov. Information on Cleco’s website or any other website is not incorporated by reference into this Report and does not constitute a part of this Report. At December 31, 2006, Cleco Power employed 909 people. Cleco Power’s mailing address is P.O. Box 5000, Pineville, Louisiana, 71361-5000, and its telephone number is (318)484-7400. Cleco Power meets the conditions specified in General Instructions I(1)(a) and (b) to Form 10-K and therefore is permitted to use the reduced disclosure format for wholly owned subsidiaries of reporting companies. Accordingly, Cleco Power has omitted from this Report the information called for by Item 4 (Submission of Matters to a Vote of Security Holders) of Part I of Form 10-K; the following Part II items of Form 10-K: Item 6 (Selected Financial Data) and Item 7 (Management’s Discussion and Analysis of Financial Condition and Results of Operations); and the following Part III items of Form 10-K: Item 10 (Directors, Executive Officers, and Corporate Governance of the Registrants), Item 11 (Executive Compensation), Item 12 (Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters), and Item 13 (Certain Relationships and Related Transactions, and Director Independence). OPERATIONS Cleco Power Segment Financial Information Financial results of the Cleco Power segment for years 2006, 2005, and 2004 are presented below. (THOUSANDS) 2006 2005 2004 Revenue Electric operations $ 959,393 $ 874,557 $ 718,151 Other operations 30,056 38,357 30,165 Electric customer credits 4,693 (992 ) (20,889 ) Affiliate revenue 49 49 22 Intercompany revenue 2,000 2,002 1,860 Operating revenue, net $ 996,191 $ 913,973 $ 729,309 Depreciation expense $ 73,360 $ 58,696 $ 56,731 Interest charges $ 36,250 $ 27,593 $ 28,445 Interest income $ 7,425 $ 4,355 $ 3,561 Federal and state income taxes $ 33,059 $ 37,495 $ 27,691 Segment profit $ 64,828 $ 59,081 $ 52,202 Additions to long-lived assets $ 293,050 $ 186,441 $ 78,700 Segment assets $ 2,023,852 $ 1,765,934 $ 1,425,388 8 CLECO CORPORATION CLECO POWER 2006 FORM 10-K/A For additional information on Cleco Power’s results of operations, see Part II, Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Results of Operations — Cleco Power’s Results of Operations — Year ended December 31, 2006, Compared to Year ended December 31, 2005.” Certain Factors Affecting Cleco Power As an electric utility, Cleco Power is affected, to varying degrees, by a number of factors influencing the electric utility industry in general. These factors include, among others, fluctuations in the price of natural gas, an increasingly competitive business environment, the cost of compliance with environmental and reliability regulations, and changes in the federal and state regulation of generation, transmission, and the sale of electricity. For a discussion of various regulatory changes and competitive forces affecting Cleco Power and other electric utilities, see “— Regulatory Matters, Industry Developments, and Franchises — Franchises” and Part II, Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Financial Condition — Market Restructuring.” For a discussion of risk factors affecting Cleco Power’s business, see Item 1A, “Risk Factors — Rodemacher Unit 3 Technical Specifications,” “— Rodemacher Unit 3 Construction Costs,” “— Termination of the Rodemacher Unit 3 project or the Amended EPC Contract,” “— Storm Damage Costs,” “— Retail Electric Service,” “— Deferred Lignite Mining Costs,” “— Fuel Cost Audits,” “— Purchased Power,” “— Commodity Prices,” “ — Hedging and Risk Management Activities,” “— Cleco Credit Ratings,” “— Environmental Compliance,” “— Weather Sensitivity,” “— Future Electricity Sales,” “— Cleco Power Generation Facilities,” and “— ERO.” Power Generation Cleco Power operates and either owns or has an ownership interest in three steam electric generating stations and one gas turbine. As of December 31, 2006, Cleco Power’s aggregate net electric generating capacity was 1,359 MW. The following table sets forth certain information with respect to Cleco Power’s generating facilities: GENERATING STATION GENERATING UNIT # YEAR OF INITIAL OPERATION NET CAPACITY (MW) TYPE OF FUEL USED FOR GENERATION(1) Franklin Gas Turbine 1973 7 natural gas Teche Power Station 1 1953 23 natural gas 2 1956 48 natural gas 3 1971 359 natural gas/oil Rodemacher Power Station 1 1975 440 natural gas/oil 2 1982 157(2) coal/natural gas Dolet Hills Power Station 1986 325(3) lignite/natural gas Total generating capability 1,359 (1)When oil is used on a standby basis, capacity may be reduced. (2)Represents Cleco Power’s 30% ownership interest in the capacity of Rodemacher Unit 2, a 523-MW generating unit. (3)Represents Cleco Power’s 50% ownership interest in the capacity of Dolet Hills, a 650-MW generating unit. The following table sets forth the amounts of power generated by Cleco Power for the years indicated. PERIOD THOUSAND MWh PERCENT OF TOTAL ENERGY REQUIREMENTS 2006 4,691 44.0 2005 5,284 51.2 2004 4,820 46.3 2003 5,044 49.6 2002 5,405 54.6 In the second quarter of 2006, Cleco Power began constructing an additional 600-MW solid-fuel power plant at its Rodemacher facility. This plant, Rodemacher Unit 3, will be capable of burning various solid fuels but primarily is expected to burn petroleum coke produced by several refineries throughout the Gulf Coast region. All environmental permits for this new plant have been received. Cleco Power entered into an EPC contract with Shaw to construct Rodemacher Unit 3. The capital cost of the project, including carrying costs during construction, is estimated at $1.0 billion. The plant is expected to be on-line no later than the fourth quarter of 2009. For additional information on this solid-fuel unit, see Part II, Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations —
